On behalf of Algeria, I would like to warmly congratulate Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at its seventieth session. I would also like express my thanks and gratitude to Mr. Sam Kutesa, the Assembly’s President at its previous session, for the many achievements realized during his presidency, which we hope to build on and strengthen.
The current session coincides with the commemoration of the seventieth anniversary of the creation of the United Nations. It is taking place at a time when the international community is facing multiple challenges and opportunities that are the result of seven decades of profound changes and collective efforts, which have had their share of both successes and failures. Peace and stability have been restored in many parts of the world that were once ravaged by destructive wars; people have liberated themselves from the yoke of colonialism in Africa, Asia and Latin America; and the world has seen a qualitative leap
forward and significant development in the past seven decades.
That situation is in sharp contrast to the colonialism and foreign occupation that persist in some regions, along with the worsening poverty and hunger that remain the biggest challenge for the United Nations today. There are also new threats posed by terrorism, organized crime, drug trafficking and human trafficking. In this context, I would be remiss if I failed to mention the images that the media have brought us of the massive influx of refugees into Europe as a result of the war- and crisis-induced humanitarian tragedies that unquestionably denote a collective failure to deal with conflicts and their consequences in several regions, particularly the Middle East.
The outcome document of the Summit on the post-2015 development agenda (resolution 70/1), held a few days ago, has both confirmed that failure and at the same time renewed the universal commitment to tackling the challenges facing humankind on the economic, social, security and environmental fronts, above all the need to unite our efforts to fight poverty and take new approaches to advancing development and improving the living conditions of people, who should be the focus of those efforts. At the same time, scarce natural resources must be safeguarded and the environment protected.
From this rostrum and at this pivotal meeting, Algeria once again affirms the validity of the purposes and principles enshrined in the Charter of the United Nations and renews its commitment to continuing to work to ensure the triumph of the values that unite us and that have made the United Nations a mirror of the concerns of the peoples of the world, their ambitions and hopes.
I would like to stress once again the need to continue United Nations reform, adapting its mechanisms and modernizing its tools, to enable it to fulfil its mission more efficiently. It is a question, on the one hand, of reaffirming the central role of the General Assembly as the conceiver and mouthpiece of international cooperation for development and the implementation of its resolutions and approaches, and, on the other hand, of the necessary reform of the Security Council dictated by the new challenges and threats to international peace and security. This principal organ no longer mirrors the composition of the international community, particularly the African continent.
46/55 15-29658

01/10/2015 A/70/PV.22
Algeria is participating in this historic session having achieved, before the deadline, most of the Millennium Development Goals adopted at the 2000 Summit. Under the programme of the President of the Republic, Mr. Abdelaziz Bouteflika, Algeria has implemented an ambitious development policy and development plans whose purpose is to relaunch the economic growth and to provide for the social needs of all citizens, while continuing to strengthen the rule of law, independence of the judiciary, freedom of expression and equal opportunity for men and women.
Because of its central location in the Maghreb and Sahel areas and guided by the principles of its foreign policy, Algeria has continued to work for peace, security and harmony in its immediate neighbourhood and to bring political and economic support to its neighbours so as to strengthen Maghreb and African integration, convinced that this is an investment for the future of all and for the establishment of peace and stability at the regional and international levels. That is reflected in the steady approach of the international mediation team in Mali, led by Algeria, that resulted in the conclusion of a comprehensive agreement for peace and national reconciliation. We encourage all parties signatory to this agreement, and more generally, all political and social forces in Mali, and we invite the international community, particularly donor countries, to endorse this process and to back it politically and financially in an ongoing manner.
Algeria, which has stood by the fraternal Libyan people since the outbreak of the crisis in that neighbouring country, spares no effort to help it restore peace and stability and maintain its national unity. Algeria renews its support for the efforts of the United Nations in Libya to achieve an inclusive, comprehensive solution that involves all stakeholders in Libya with a view to immediately creating a Government of national accord.
In that regard, the efforts of the African Union in conflict resolution and peacekeeping in Africa are noteworthy. Indeed, the African Union has several achievements to its credit, with the continent contributing over 45 per cent of the world’s peacekeeping personnel. I would recall that the latest African summit, held in Johannesburg, took important decisions reflecting the will of the countries and peoples of the continent to work towards finding African solutions to African problems.
In Western Sahara, after a quarter century of ceasefire between the two parties to the conflict, the Kingdom of Morocco and the Frente Polisario, and the adoption of the United Nations-African Settlement Plan, the Saharan people continue to live under occupation and the resultant suffering. Procrastination and attempts to flee responsibilities are ongoing and have prevented the achievement of a solution to this conflict, thereby undermining the credibility of the United Nations.
Algeria, which supports with conviction and firmness the right of the Saharan people to determine their destiny in complete freedom, appreciates the sustained efforts of the Secretary-General and his Personal Envoy, Mr. Christopher Ross. We call on the United Nations to set a firm date for the holding of a referendum in accordance with relevant General Assembly and Security Council resolutions, as was expressly requested by the African Summit in June 2015. Algeria will spare no effort to assist the parties to the conflict and the United Nations, with a view to an early implementation of the solution for which the fraternal Saharan people and other peoples of the Maghreb have been insistently calling.
With this same conviction of the necessity for settling disputes by peaceful means, Algeria has been following with great attention and concern the developments of the situations in Syria and Yemen, and the suffering of the two fraternal peoples in those two countries. Algeria therefore urges the protagonists to commit resolutely to the search for a peaceful solution to the crises in their countries. There is no other solution.
Algeria notes with satisfaction the growing global awareness of the need to fight international terrorism and to address its root causes and repercussions. That is why Algeria calls for comprehensive approaches to fighting transnational organized crime, including human trafficking and drug trafficking. We call for drying up the sources of funding for terrorist groups, especially by prohibiting and criminalizing the payment of ransoms. In this context, Algeria recently organized an international conference on deradicalization, whose recommendations stressed the need to promote the values of tolerance and moderation.
Algeria, which paid a heavy price to regain its sovereignty and rejoin the community of nations, understands the true value of the heroic struggle of the Palestinian people to recover their national rights
15-29658 47/55

A/70/PV.22 01/10/2015
and shares their hopes as the Palestinian flag is now flying at Headquarters for the first time. This symbolic victory, which came after the international recognition of the Palestinian State, supports a just and definitive solution to the Palestinian issue designed to ensure the creation of a sovereign State, with East Jerusalem as its capital.
Given the importance of the issue of climate change and its impact in the economic, social and environmental spheres, and even in political and security concerns, we express the hope that the outcome of the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held soon in Paris, will meet the ecological challenges that now threaten to make countries and entire regions disappear and that seriously jeopardize life on Earth.
I must also say that we need to admit that in spite of the achievements we have accomplished together at the United Nations and beyond, the instruments and procedures set up by the founding fathers seven decades ago no longer meet the requirements of the day, nor the aspirations of the world’s population, which now exceeds 7 billion people. In other words, the new and multiple challenges generated by globalization and the profound changes and transformations that have affected international relations for decades demand that we make bold reforms capable of conferring the credibility and transparency needed by the multilateral system of cooperation.
The commemoration of the anniversaries of institutions, like people’s birthdays, are ideal opportunities for introspective assessments and forward-looking projections. Therefore, we harken back to the historic results of the twenty-ninth session of our Assembly, held in 1974 under the presidency of Mr. Abdelaziz Bouteflika, on South Africa, Palestine and the new international economic order, to express the hope that the current session will derive inspiration from that memorable time in our Organization’s life and will rise to meet the current challenges with a qualitative, collective and courageous leap forward to promote a humankind at peace with itself and free from fear and want.
